In re Entergy New Orleans Inc.; — Defendant; applying for supervisory and/or remedial writs, Parish of Orleans, Civil District Court, Div. L, Nos. 98-6638; to the Court of Appeal, Fourth Circuit, No. 99-C-1270.
Granted. Under the unique facts of this case, the court of appeal erred in declining to consider relator’s arguments regarding the trial court’s January 27, 1999 judgment on the exceptions. Accordingly, the application is remanded to the court of appeal for consideration and action.
KIMBALL, J., not on panel.